DETAILED ACTION
Status of Claims
This Office action is in response to the request for continued examination filed on 11/09/2021. Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement submitted on 11/09/2021 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/09/2021 has been entered.
 Response to Arguments
Applicant’s arguments filed 10/14/2021 and 11/09/2021 have been fully considered.
Regarding rejections under 35 U.S.C. 103:
In response to the advisory action mailed 10/21/2021, applicant has argued that “the cited portions of Eaves are silent regarding the source of the flight profile.” The examiner agrees that Eaves does not explicitly disclose the source of the flight profile; after further search and consideration, a new reference, Wolford et al. (US 9,613,536 B1), hereinafter Wolford, has been found to teach “receiving, by a processor, flight plan data from a system… wherein the aircraft is distinct from the system” (see at least Wolford col. 8 ll. 19-58 and FIG. 1A reference character 131). Therefore, independent claims 1, 14, and 19 are rejected using the new grounds of rejection under the combination of Subramanian, Shabtai, and Wolford.
Regarding rejections under 35 U.S.C. 101:
Applicant has argued that “the currently amended claims are integrated into a practical application, and therefore overcome the 35 U.S.C. § 101 rejection” because the claimed invention provides an improvement to a field of technology since it “provides a more secure method of monitoring flight status by filtering out ADS-B messages from malicious actors.” Applicant has further argued that in a similar way as claim 1 of Example 37 of the USPTO’s subject matter eligibility examples, “the current claims recite a specific manner of displaying an icon on a display device to provide an improved (e.g., more secure) user interface.”
The examiner respectfully disagrees, because unlike claim 1 of Example 37, the instant claims recite a step of displaying an icon in a simple way that does not provide a specific improvement over the systems known in the prior art and does not integrate the abstract idea into a practical application. However, the examiner notes that instant claim 6 as amended does contain eligible subject matter for similar reasons as Example 37 of the USPTO’s subject matter eligibility examples, as it involves a more complicated process of displaying several icons corresponding to several aircraft, where each of the icons are shown using different characteristics corresponding to a determination of the aircraft position corresponding to its flight path; this is sufficient to integrate the abstract idea into a practical application. For these reasons the 35 U.S.C. 101 rejections of claims 1-5 and 7-20 are maintained and the 35 U.S.C. 101 rejection of claim 6 is withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are the following in claim 14:
“an interface configured to receive flight plan data from a system,” and
“a receiver configured to receive an ADS-B message indicating an identifier of an aircraft and indicating a position of the aircraft.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (see instant specification ¶¶ 27 and 39) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1, 14, and 19:
Step 1: Claim 1 is directed towards a method for verifying aircraft position information based on ADS-B messages. Claim 14 is directed to the corresponding apparatus, and claim 19 is directed to the corresponding computer-readable storage device.
Step 2A, prong 1: Claims 1, 14, and 19 recite the abstract concept of verifying aircraft position information based on ADS-B messages. This abstract idea is described at least in claims 1, 14, and 19 by the mental process steps of accessing a tamper-resistant distributed public ledger of authenticated flight plan data to determine whether flight plan data associated with an identifier is stored in the ledger, comparing a position of an aircraft to a flight path indicated by flight plan data, and selecting a characteristic of an icon corresponding to the aircraft. These steps fall into the mental processes grouping of abstract ideas as they include a human accessing the ledger, mentally determining whether flight plan data associated with an identifier is stored in the ledger, comparing the position of the aircraft to a flight path indicated by flight plan data, and selecting a characteristic of an icon corresponding to the aircraft. 
With respect to claims 1, 14, and 19, other than reciting “a processor,” nothing in the steps of accessing a tamper-resistant distributed public ledger of authenticated flight plan data to determine whether flight plan data associated with an identifier is stored in the ledger, comparing a position of an aircraft to a flight path indicated by flight plan data, and selecting a characteristic of an icon corresponding to the aircraft precludes the idea from practically being performed in the human mind. For example, if not for the “processor” language, the claim encompasses a human operator manually accessing the ledger, determining whether flight plan data associated with an identifier is stored in the ledger, comparing the position of the aircraft to a flight path indicated by flight plan data, and selecting a characteristic of an icon corresponding to the aircraft.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a processor which is a generic computer component (see instant specification ¶ 38 and FIG. 2) that is simply employed as a tool to perform the accessing, comparing, and selecting portions of the abstract idea (see MPEP 2106.05(f)). Claim 1 also recites steps of receiving flight plan data and receiving an ADS-B message indicating an identifier and a position of an aircraft. These steps are considered insignificant extra-solution activity, as they simply gather data necessary for performing the abstract idea. Similarly, the recited step of displaying an icon at a location corresponding to the aircraft’s position is considered insignificant extra-solution activity, as it simply outputs data necessary for performing the abstract idea. These additional steps amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output. See MPEP 2106.05(g).

Claim 19 recites a computer-readable storage device storing instructions and a processor which are generic computer components (see instant specification ¶ 38 and FIG. 2) that are employed as tools to perform the abstract idea (see MPEP 2106.05(f)). Claim 19 also recites that the processor receives flight plan data and receives an ADS-B message indicating an identifier and a position of an aircraft. These steps are considered insignificant extra-solution activity, as they simply gather data necessary for performing the abstract idea. Similarly, the recited step of initiating display of the icon is considered insignificant extra-solution activity, as it simply outputs data necessary for performing the abstract idea. Further, the recited storage in claim 19 is insignificant extra solution activity as it is simply a data storage containing data necessary to perform the abstract idea. These additional steps amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 14, and 19 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  

Regarding claims 2-5, 7-13, 15-18, and 20:
Dependent claims 2-5, 7-13, 15-18, and 20 only recite limitations further defining the mental process and recite further data output (i.e. transmitting a message to a flight management system to confirm the position of an aircraft). These limitations are considered mental process steps and additional steps that amount to necessary data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-5, 7-13, 15-18, and 20 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (US 2019/0280871 A1) in view of Shabtai et al. (US 2019/0042748 A1), hereinafter Shabtai, and further in view of Wolford et al. (US 9,613,536 B1), hereinafter Wolford.
	Regarding claim 1:
		Subramanian discloses the following limitations:
“A method of verifying aircraft position information based on automatic dependent surveillance broadcast (ADS-B) messages.” (See at least Subramanian ¶¶ 9-18 and FIG. 2, which disclose that “Automatic Dependent Surveillance Broadcast (ADS-B) systems on-board aircraft can broadcast satellite based aircraft position and flight identification periodically.”  These sections then disclose a system that implements a process of “receiving a whole or part of the distributed ledger containing one or more blocks of the ADS-B transactions” and validating and authenticating the information on the ledger.)
“receiving, by a processor, flight plan data… wherein the flight plan data is stored in a tamper-resistant distributed public ledger of authenticated flight plan data.” (See at least Subramanian ¶¶ 9, 37, and 45, which disclose that each aircraft in a communication network can “receive or transmit whole or part of a distributed ledger containing ADS-B transactions and performing validation and authentication of ADS-B transactions by executing a consensus algorithm along with one or more other nodes.”)
“receiving, by the processor, an ADS-B message indicating an identifier of an aircraft and indicating a position of the aircraft.” (See at least Subramanian ¶¶ 3-4, 9, and 45, which disclose that “Automatic Dependent Surveillance Broadcast (ADS-B) systems on-board aircraft can broadcast satellite based aircraft position and flight identification periodically,” and that the methods of the invention can be carried out using various processing elements. The “flight identification” reads on the “identifier of an aircraft” recited in the claim limitation.)
“accessing, by the processor, the tamper-resistant distributed public ledger of authenticated flight plan data to determine whether the flight plan data is associated with the identifier.” (See at least Subramanian ¶¶ 2, 9-18, and 46, which disclose “using blockchain technology to transmit, distribute, and maintain an immutable ledger or record of communication transactions of all information exchanged using ADS-B between vehicles,” where the ADS-B messages include an “aircraft address or ID” portion as part of the validation process. The immutable ledger is broadcast to “nodes” such as the aircraft in the system so that the information can be validated and authenticated.)
“wherein the flight plan data is stored in a first format distinct from a format of the ADS-B message.” (See at least Subramanian ¶¶ 41 and 45, which disclose that “rebroadcasting of the validated block may be performed using available on-board, or ground based, communication technology that includes one of ADS-B communication, radio communication and WiFi communication. Finally, each node 101-104 can use information from new validated and authenticated transactions 206 (e.g., position of a neighboring aircraft) by storing or transmitting the validated and authenticated transactions.” Further, a node participating in the validation process “contains a collection of components including but not limited to GPS modules 301, a flight computer 304, an integrity or quality check module 303, ADS-B out 302 and ADS-B in 305 and a validation module 306. Another type of transmitter other than ADS-B, and another type of receiver other than an ADS-B in may be utilized in this instance. These modules may be implemented in various kinds of hardware (including, but not limited to, chips, CPUs, GPUs, FPGAs, ASICs, DSP, APU, and any other capable processing component) that are all treated as ‘processing elements’ in our discussion. These processing elements may be singular or plural. The processing element may use volatile or non-volatile storage or memory including but not limited to ROM, RAM, SDRAM, DRAM, SRAM, flash Memory, MRAM, D-RAM or P-RAM.”)
“conditioned upon a determination that the flight plan data is stored in the tamper-resistant distributed public ledger, comparing, by the processor, the position to a “method treats each individual aircraft as a node,” and that the method involves “receiving a whole or part of the distributed ledger containing one or more blocks of the ADS-B transactions by a validation module, each block comprising a set of states and other information pertaining to one of the other nodes in the network” and “implementing a consensus algorithm to validate and authenticate the updated local copy of the distributed ledger.” Once the information is validated, a “validation module replaces whole or part of the existing local copy of the distributed ledger with at least a part of the received whole or part of the validated and authenticated local copy of the distributed ledger.”)
Subramanian does not specifically disclose the following limitations. However, Shabtai does teach these limitations:
“selecting, by the processor, a characteristic of an icon corresponding to the aircraft based on a determination whether the position corresponds to the flight path.” (See at least Shabtai ¶¶ 2, 107, 109, and FIG. 10, which disclose displaying an icon, where “the color of the icon indicates the anomaly level,” and where anomalies are defined as “deviations from the legitimate flight path.” The “color of the icon” reads on the “characteristic of an icon” recited in the claim limitation.)
“and displaying, on a display device and based on the characteristic, the icon at a location corresponding to the position.” (See at least Shabtai ¶ 109 and FIG. 10, which disclose displaying the icons, where each “icon indicates the location of the aircraft.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by Subramanian by displaying an icon that indicates an aircraft’s position and whether it corresponds “visualization of the analysis of ADS-B messages for a selected flight” to easily convey information such as the flight altitude and the anomaly level. (See at least Shabtai ¶ 109.)
The combination of Subramanian and Shabtai does not specifically disclose “receiving, by a processor, flight plan data from a system… wherein the aircraft is distinct from the system.” However, Wolford does teach this limitation. (See at least Wolford col. 8 ll. 19-58 and FIG. 1A reference character 131, which disclose a communication system 131 which is part of a ground control station, where “the communication system 131 may be configured for sending and receiving FMS flight plan data, aircraft information, and autopilot commands between a device of the ground control station 130 (e.g., a ground-based FMS (e.g., FMS 135) or computing device 133) and a device of the air control station 170 (e.g., an aerial-based FMS (e.g., FMS 175) or computing device 172).” Note that the examiner interprets the aircraft being distinct from the system as specifying that the system which transmits the flight plan data is located outside of the aircraft.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by Subramanian in combination with Shabtai by receiving flight plan data from a system distinct from the aircraft (such as from a ground control station) as taught by Wolford, because this modification is considered to be a simple substitution of one known element (receiving flight plan data from a system distinct from the aircraft) for another (receiving flight plan data from a system that is part of the aircraft) to obtain predictable results.
	Regarding claim 5:
Subramanian in combination with Shabtai and Wolford discloses the “method of claim 1,” and Shabtai further discloses “wherein the position corresponds to the flight path based on the “deviations from the legitimate flight path (i.e., anomalies)” based on a set “threshold value for an anomalous window.” The system uses four points along each flight path during the analysis to determine whether the information received in the messages could be legitimate.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by Subramanian in combination with Wolford by setting a threshold value for determining whether a reported flight path deviated from the legitimate flight path as taught by Shabtai, because this provides a way that “aircraft can autonomously evaluate received ADS-B messages and identify deviations from the legitimate flight path (i.e., anomalies)” which could be representative of “spoofed or manipulated ADS-B messages sent by an attacker or compromised airplane.” (See at least Shabtai ¶ 2.)
	Regarding claim 7:
Subramanian in combination with Shabtai and Wolford discloses the “method of claim 1,” and Shabtai further discloses “wherein the characteristic comprises a color, a border, a shading, a size, a shape, or a combination thereof, of the icon.” (See at least Shabtai ¶¶ 107-109, which disclose that “the color of the icon indicates the anomaly level.”)
Note that under the broadest reasonable interpretation (BRI) of claim 7, consistent with the specification, the characteristic comprising “a color, a border, a shading, a size, a shape, or a combination thereof, of the icon” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “a color” has been addressed here, the claim is still rejected in its entirety.
“visualization of the analysis of ADS-B messages for a selected flight” to easily convey information regarding the anomaly level. (See at least Shabtai ¶ 109.)
Regarding claim 8:
Subramanian in combination with Shabtai and Wolford discloses the “method of claim 1,” and Subramanian further discloses “wherein entries in the tamper-resistant distributed public ledger are not encrypted.” (See at least Subramanian ¶¶ 43-46, which disclose that although it is an option to encrypt the ledger’s blocks of ADS-B message transactions, the disclosed system does not require them to be encrypted.)
Regarding claim 9:
Subramanian in combination with Shabtai and Wolford discloses the “method of claim 1,” and Subramanian further discloses “wherein each entry in the tamper-resistant distributed public ledger includes flight plan data for one or more aircraft...” (See at least Subramanian ¶¶ 9-18 and FIG. 2, which disclose that the ledger contains blocks of ADS-B transactions, “each block comprising a set of states and other information pertaining to one of the other nodes in the network.” The “nodes” read on the “one or more aircraft,” and the “set of states and other information” pertaining to these nodes reads on the “flight plan data” recited in the claim limitation.)
Subramanian does not specifically disclose “wherein each entry… includes flight plan data for one or more aircraft during a particular time period.” However, Shabtai does teach this limitation. (See at least Shabtai ¶ 90 and FIG. 5, which discloses that ADS-B reports are shown on “arrow (501, 502, 503, 504) in the image represents an aggregation of ADS-B reports of an aircraft within a specific time period.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by Subramanian in combination with Wolford by including entries that each represent an aggregation of ADS-B reports within a certain time period as taught by Shabtai, because this allows the system to provide a visualization to easily convey information regarding the “heading of the aircraft,” “altitude of the aircraft,” “distance traveled by the aircraft within the time period,” and the “reputation score derived for this aircraft.” (See at least Shabtai ¶ 90.)
	Regarding claim 10:
Subramanian in combination with Shabtai and Wolford discloses the “method of claim 9,” and Subramanian further discloses “wherein the flight plan data for a particular aircraft specifies a corresponding point of arrival, a corresponding point of departure, a corresponding flight path, a corresponding altitude, or a combination thereof.” (See at least Subramanian ¶ 46, which discloses that a transaction that needs to be verified could contain “latitude, longitude and altitude data of the sender and the receiver nodes.” The “altitude data” reads on the “corresponding altitude” recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 10, consistent with the specification, the flight plan specifying “a corresponding point of arrival, a corresponding point of departure, a corresponding flight path, a corresponding altitude, or a combination thereof” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “a corresponding altitude” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 11:
Subramanian in combination with Shabtai and Wolford discloses the “method of claim 9,” and Subramanian further discloses “wherein each entry in the tamper-resistant distributed public ledger further includes a hash value corresponding to a previous entry in the tamper-resistant distributed public ledger.” (See at least Subramanian ¶¶ 38 and 46-47, which disclose that a collection of ADS-B transactions is referred to as a “block,” and that a “block is connected to a previous block using a cryptographic hash.”)
	Regarding claim 12:
Subramanian in combination with Shabtai and Wolford discloses the “method of claim 1,” and Subramanian further discloses “wherein entries in the tamper-resistant distributed public ledger are generated by a flight management system conditioned upon an authentication of corresponding flight plan data by the flight management system.” (See at least Subramanian ¶¶ 9-18 and FIG. 2, which disclose that the system broadcasts “a whole or part of the distributed ledger containing one or more blocks of the ADS-B transactions” to the nodes as part of the process of validating and authenticating the information on the ledger.)
	Regarding claim 13:
Subramanian in combination with Shabtai and Wolford discloses the “method of claim 12,” and Subramanian further discloses “wherein the flight management system maintains the tamper-resistant distributed public ledger in accordance with an entry adding scheme.” (See at least Subramanian ¶¶ 9-18 and FIG. 2, which disclose that the system has a specific process of broadcasting the ledger to nodes so that each block can be validated and authenticated before it is added to the ledger.)
	Regarding claim 14:
		Subramanian discloses the following limitations:
“An apparatus for verifying aircraft position information based on automatic dependent surveillance broadcast (ADS-B) messages.” (See at least Subramanian ¶¶ 9-18 and FIG. 2, which disclose that “Automatic Dependent Surveillance Broadcast (ADS-B) systems on-board aircraft can broadcast satellite based aircraft position and flight identification periodically.”  These sections then disclose a system that implements a process of “receiving a whole or part of the distributed ledger containing one or more blocks of the ADS-B transactions” and validating and authenticating the information on the ledger.)
“an interface configured to receive flight plan data… wherein the flight plan data is stored in a tamper-resistant distributed public ledger of authenticated flight plan data.” (See at least Subramanian ¶¶ 9 and 36-37, which disclose that each aircraft in a communication network can “receive or transmit whole or part of a distributed ledger containing ADS-B transactions and performing validation and authentication of ADS-B transactions by executing a consensus algorithm along with one or more other nodes.”)
“a receiver configured to receive an ADS-B message indicating an identifier of an aircraft and indicating a position of the aircraft.” (See at least Subramanian ¶¶ 3-4 and 9, which disclose that “Automatic Dependent Surveillance Broadcast (ADS-B) systems on-board aircraft can broadcast satellite based aircraft position and flight identification periodically.” The “flight identification” reads on the “identifier of an aircraft” recited in the claim limitation.)
“a processor coupled to the receiver and configured to: access the tamper-resistant distributed public ledger of authenticated flight plan data to determine whether the flight plan data is associated with the identifier.” (See at least Subramanian ¶¶ 2, 9-“using blockchain technology to transmit, distribute, and maintain an immutable ledger or record of communication transactions of all information exchanged using ADS-B between vehicles,” where the ADS-B messages include an “aircraft address or ID” portion as part of the validation process. The immutable ledger is broadcast to “nodes” such as the aircraft in the system so that the information can be validated and authenticated.)
“wherein the flight plan data is stored in a first format distinct from a format of the ADS-B message.” (See at least Subramanian ¶¶ 41 and 45, which disclose that “rebroadcasting of the validated block may be performed using available on-board, or ground based, communication technology that includes one of ADS-B communication, radio communication and WiFi communication. Finally, each node 101-104 can use information from new validated and authenticated transactions 206 (e.g., position of a neighboring aircraft) by storing or transmitting the validated and authenticated transactions.” Further, a node participating in the validation process “contains a collection of components including but not limited to GPS modules 301, a flight computer 304, an integrity or quality check module 303, ADS-B out 302 and ADS-B in 305 and a validation module 306. Another type of transmitter other than ADS-B, and another type of receiver other than an ADS-B in may be utilized in this instance. These modules may be implemented in various kinds of hardware (including, but not limited to, chips, CPUs, GPUs, FPGAs, ASICs, DSP, APU, and any other capable processing component) that are all treated as ‘processing elements’ in our discussion. These processing elements may be singular or plural. The processing element may use volatile or non-volatile storage or memory including but not limited to ROM, RAM, SDRAM, DRAM, SRAM, flash Memory, MRAM, D-RAM or P-RAM.”
“conditioned upon a determination that the flight plan data is stored in the tamper-resistant distributed public ledger, compare the position to a flight path indicated by the flight plan data.” (See at least Subramanian ¶¶ 9-15 and 22-23, which disclose that the “method treats each individual aircraft as a node,” and that the method involves “receiving a whole or part of the distributed ledger containing one or more blocks of the ADS-B transactions by a validation module, each block comprising a set of states and other information pertaining to one of the other nodes in the network” and “implementing a consensus algorithm to validate and authenticate the updated local copy of the distributed ledger.” Once the information is validated, a “validation module replaces whole or part of the existing local copy of the distributed ledger with at least a part of the received whole or part of the validated and authenticated local copy of the distributed ledger.”)
Subramanian does not specifically disclose the following limitations. However, Shabtai does teach these limitations:
“and select a characteristic of an icon corresponding to the aircraft based on a determination whether the position corresponds to the flight path.” (See at least Shabtai ¶¶ 2, 107, 109, and FIG. 10, which disclose displaying an icon, where “the color of the icon indicates the anomaly level,” and where anomalies are defined as “deviations from the legitimate flight path.” The “color of the icon” reads on the “characteristic of an icon” recited in the claim limitation.)
“and a display device coupled to the processor and configured to display the icon based on the characteristic and at a location corresponding to the position.” (See at least Shabtai ¶ 109 and FIG. 10, which disclose displaying the icons, where each “icon indicates the location of the aircraft.”)
“visualization of the analysis of ADS-B messages for a selected flight” to easily convey information such as the flight altitude and the anomaly level. (See at least Shabtai ¶ 109.)
The combination of Subramanian and Shabtai does not specifically disclose “the apparatus comprising: an interface configured to receive flight plan data from a system… wherein the aircraft is distinct from the system.” However, Wolford does teach this limitation. (See at least Wolford col. 8 ll. 19-58 and FIG. 1A reference character 131, which disclose a communication system 131 which is part of a ground control station, where “the communication system 131 may be configured for sending and receiving FMS flight plan data, aircraft information, and autopilot commands between a device of the ground control station 130 (e.g., a ground-based FMS (e.g., FMS 135) or computing device 133) and a device of the air control station 170 (e.g., an aerial-based FMS (e.g., FMS 175) or computing device 172).” Note that the examiner interprets the aircraft being distinct from the system as specifying that the system which transmits the flight plan data is located outside of the aircraft.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by Subramanian in combination with Shabtai by receiving flight plan data from a system distinct from the aircraft (such as from a ground control station) as taught by Wolford, because this modification is considered to be a simple substitution of one known element (receiving flight plan data from a system distinct from the aircraft) for another (receiving flight plan data from a system that is part of the aircraft) to obtain predictable results.
Regarding claim 16:
Subramanian in combination with Shabtai and Wolford discloses the “apparatus of claim 14,” and Subramanian further discloses “a memory configured to store at least a portion of the tamper-resistant distributed public ledger.” (See at least Subramanian ¶ 45, which discloses that the processing elements include storage or memory since they have to store at least a portion of the distributed ledger as part of the authentication process.)
	Regarding claim 17:
Subramanian in combination with Shabtai and Wolford discloses the “apparatus of claim 14,” and Subramanian in combination with Shabtai further discloses “wherein the receiver, the processor, and the display device are integrated within a second aircraft.” (See at least Subramanian ¶¶ 9-18, which disclose that the validation and authentication process can happen among a plurality of nodes, and that each aircraft can be considered a node. Each node receives “a whole or part of the distributed ledger containing one or more blocks of the ADS-B transactions” and implements “a consensus algorithm to validate and authenticate the updated local copy of the distributed ledger.” Although Subramanian does not specifically disclose that the system includes a display device, Shabtai does disclose this portion of the claim limitation. See at least Shabtai ¶¶ 107, 109, and FIG. 10, which disclose a device capable of displaying icons that convey information about the ADS-B messages.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by Subramanian in combination with Wolford by including a device capable of displaying an icon that indicates an aircraft’s position and whether it corresponds to its expected flight path as taught by Shabtai, because this allows the system to provide a “visualization of the analysis of ADS-B messages for a selected flight” to easily convey information such as the flight altitude and the anomaly level. (See at least Shabtai ¶ 109.)
	Regarding claim 18:
Subramanian in combination with Shabtai and Wolford discloses the “apparatus of claim 14,” and Subramanian in combination with Shabtai further discloses “wherein the receiver, the processor, and the display device are integrated within or coupled to an air traffic control station.” (See at least Subramanian ¶¶ 9-18, which disclose that the validation and authentication process can happen among a plurality of nodes, and that a “node can also be a ground based server, IoT device, embedded computer or chip or a cloud based server that is modified to take part in the validation process.” “The solution guarantees high throughput of validated transactions into a distributed, open (or closed) ledger that can be implemented efficiently in ADS-B devices as well as ground stations.” A “ground station” would read on the “air traffic control station” recited in the claim limitation. Although Subramanian does not specifically disclose that the system includes a display device, Shabtai does disclose this portion of the claim limitation. See at least Shabtai ¶¶ 107, 109, and FIG. 10, which disclose a device capable of displaying icons that convey information about the ADS-B messages.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by Subramanian in combination with Wolford by including a device capable of displaying an icon that indicates an aircraft’s position and whether it corresponds to its expected flight path as taught by Shabtai, because this allows the system to provide a “visualization of the analysis of ADS-B messages for a selected flight” to easily convey information such as the flight altitude and the anomaly level. (See at least Shabtai ¶ 109.)
	Regarding claim 19:

“A computer-readable storage device storing instructions that, when executed by a processor, cause the processor to perform operations.” (See at least Subramanian ¶¶ 21-27, 39, and 45, which disclose the use of a “a non-transitory machine-readable medium storing a non-transitory, tangible computer program product comprising computer program code which when executed causes a validation module in at least one node of a network to perform operations.”)
“receiving flight plan data… wherein the flight plan data is stored in a tamper-resistant distributed public ledger of authenticated flight plan data.” (See at least Subramanian ¶¶ 9 and 37, which disclose that each aircraft in a communication network can “receive or transmit whole or part of a distributed ledger containing ADS-B transactions and performing validation and authentication of ADS-B transactions by executing a consensus algorithm along with one or more other nodes.”)
“receiving an automatic dependent surveillance broadcast (ADS-B) message indicating an identifier of an aircraft and indicating a position of the aircraft.” (See at least Subramanian ¶¶ 3-4 and 9, which disclose that “Automatic Dependent Surveillance Broadcast (ADS-B) systems on-board aircraft can broadcast satellite based aircraft position and flight identification periodically.” The “flight identification” reads on the “identifier of an aircraft” recited in the claim limitation.)
“accessing the tamper-resistant distributed public ledger of authenticated flight plan data to determine whether the flight plan data is associated with the identifier.” (See at least Subramanian ¶¶ 2, 9-18, and 46, which disclose “using blockchain technology to transmit, distribute, and maintain an immutable ledger or record of communication transactions of all information exchanged using ADS-B between vehicles,” where the “aircraft address or ID” portion as part of the validation process. The immutable ledger is broadcast to “nodes” such as the aircraft in the system so that the information can be validated and authenticated.)
“wherein the flight plan data is stored in a first format distinct from a format of the ADS-B message.” (See at least Subramanian ¶¶ 41 and 45, which disclose that “rebroadcasting of the validated block may be performed using available on-board, or ground based, communication technology that includes one of ADS-B communication, radio communication and WiFi communication. Finally, each node 101-104 can use information from new validated and authenticated transactions 206 (e.g., position of a neighboring aircraft) by storing or transmitting the validated and authenticated transactions.” Further, a node participating in the validation process “contains a collection of components including but not limited to GPS modules 301, a flight computer 304, an integrity or quality check module 303, ADS-B out 302 and ADS-B in 305 and a validation module 306. Another type of transmitter other than ADS-B, and another type of receiver other than an ADS-B in may be utilized in this instance. These modules may be implemented in various kinds of hardware (including, but not limited to, chips, CPUs, GPUs, FPGAs, ASICs, DSP, APU, and any other capable processing component) that are all treated as ‘processing elements’ in our discussion. These processing elements may be singular or plural. The processing element may use volatile or non-volatile storage or memory including but not limited to ROM, RAM, SDRAM, DRAM, SRAM, flash Memory, MRAM, D-RAM or P-RAM.”)
“conditioned upon a determination that the flight plan data is stored in the tamper- resistant distributed public ledger, comparing the position to a flight path indicated by the flight plan data.” (See at least Subramanian ¶¶ 9-15 and 22-23, which disclose “method treats each individual aircraft as a node,” and that the method involves “receiving a whole or part of the distributed ledger containing one or more blocks of the ADS-B transactions by a validation module, each block comprising a set of states and other information pertaining to one of the other nodes in the network” and “implementing a consensus algorithm to validate and authenticate the updated local copy of the distributed ledger.” Once the information is validated, a “validation module replaces whole or part of the existing local copy of the distributed ledger with at least a part of the received whole or part of the validated and authenticated local copy of the distributed ledger.”)
Subramanian does not specifically disclose the following limitations. However, Shabtai does teach these limitations:
“selecting a characteristic of an icon corresponding to the aircraft based on a determination whether the position corresponds to the flight path.” (See at least Shabtai ¶¶ 2, 107, 109, and FIG. 10, which disclose displaying an icon, where “the color of the icon indicates the anomaly level,” and where anomalies are defined as “deviations from the legitimate flight path.” The “color of the icon” reads on the “characteristic of an icon” recited in the claim limitation.)
“and initiating display, on a display device and based on the characteristic, of the icon at a location corresponding to the position.” (See at least Shabtai ¶ 109 and FIG. 10, which disclose displaying the icons, where each “icon indicates the location of the aircraft.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by Subramanian by displaying an icon that indicates an aircraft’s position and whether it corresponds “visualization of the analysis of ADS-B messages for a selected flight” to easily convey information such as the flight altitude and the anomaly level. (See at least Shabtai ¶ 109.)
The combination of Subramanian and Shabtai does not specifically disclose “receiving flight plan data from a system… wherein the aircraft is distinct from the system.” However, Wolford does teach this limitation. (See at least Wolford col. 8 ll. 19-58 and FIG. 1A reference character 131, which disclose a communication system 131 which is part of a ground control station, where “the communication system 131 may be configured for sending and receiving FMS flight plan data, aircraft information, and autopilot commands between a device of the ground control station 130 (e.g., a ground-based FMS (e.g., FMS 135) or computing device 133) and a device of the air control station 170 (e.g., an aerial-based FMS (e.g., FMS 175) or computing device 172).” Note that the examiner interprets the aircraft being distinct from the system as specifying that the system which transmits the flight plan data is located outside of the aircraft.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by Subramanian in combination with Shabtai by receiving flight plan data from a system distinct from the aircraft (such as from a ground control station) as taught by Wolford, because this modification is considered to be a simple substitution of one known element (receiving flight plan data from a system distinct from the aircraft) for another (receiving flight plan data from a system that is part of the aircraft) to obtain predictable results.
	Regarding claim 20:
Subramanian in combination with Shabtai and Wolford discloses the “computer-readable storage device of claim 19,” and Shabtai further discloses “wherein the authenticated flight plan data corresponds to a particular geographic region.” (See at least Shabtai ¶¶ 49 and 58, which “analyzing the geographic image of airplanes in a specific geolocation and analyzing the airplanes behavior in that area for example: the average altitude, the proximity between planes, etc.” The “specific geolocation” reads on the “particular geographic region” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by Subramanian in combination with Wolford by collecting data from aircraft in a certain geolocation as taught by Shabtai, because this allows a model to be created that compares the aircraft data with each other in order to “detect anomalous reports.” (See at least Shabtai ¶ 49.)
Claims 2-4, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in combination with Shabtai and Wolford as applied to claims 1 and 14 above, and further in view of Horvath et al. (US 6,469,660 B1), hereinafter Horvath.
Regarding claim 2:
Subramanian in combination with Shabtai and Wolford discloses the “method of claim 1,” and Shabtai further discloses “a determination that the position fails to correspond to the flight path or that the flight plan data is not stored in the tamper-resistant distributed public ledger.” (See at least Shabtai ¶ 2, which discloses a method in which “aircraft can autonomously evaluate received ADS-B messages and identify deviations from the legitimate flight path (i.e., anomalies).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by Subramanian in combination with Wolford by identifying “deviations from the legitimate flight path (i.e., anomalies)” as taught by Shabtai, because these anomalies could be representative of “spoofed or manipulated ADS-B messages sent by an attacker or compromised airplane.” (See at least Shabtai ¶ 2.)
“when target integrity degrades, an audible alert such as ‘Target Degrade’ may be sounded to alert the user (in addition to and associated with the change in the shape of the target icon from a chevron to a bullet). Similarly, in a related aspect of the invention, a change of target icon may also be accompanied by a text message on the screen. For example, when target integrity degrades, a text message such as ‘Target Degrade’ or ‘TGT Degrade’ may be displayed to alert the user,” where the “integrity includes both an accuracy aspect and a timeliness aspect.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by Subramanian in combination with Shabtai and Wolford by sending an alert message when there is a loss of accuracy when tracking the aircraft position as taught by Horvath, because Horvath discloses that “Data signal quality can improve or degrade due to satellite positions, sensor positioning, or sporadic signal reception. In some instances, the integrity of the ownship's position data may degrade, thereby affecting the ability of onboard applications to accurately monitor the traffic situation. Thus, there is a need to raise the awareness of pilots and other users of air traffic monitoring data to the integrity of the data supporting a target being displayed. There is a related need to raise the awareness of pilots to changes in data integrity.” (See at least Horvath col. 2 ll. 12-24.)
	Regarding claim 3:
“displaying changes in the icon displayed which are intended to communicate changes in signal integrity.” For example, “the re-acquisition or improvement of a target signal is sensed by the inventive system. In one embodiment of the inventive system, the target icon changes if target data integrity improves and has not degraded for a period of three seconds.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by Subramanian in combination with Shabtai and Wolford by modifying the icon in response to a change in signal integrity as taught by Horvath, because “Changing the target icon alerts the flight crew to changes in data integrity,” and “For safe flight, pilots need information about the flight path and the environment in which his or her own ship is flying.” (See at least Horvath col. 1 ll. 22-32 and col. 5 l. 41-col. 6 l. 3.)
Regarding claim 4:
Subramanian in combination with Shabtai, Wolford, and Horvath discloses the “method of claim 2,” and Horvath further discloses “in response to receipt of a message indicating that the aircraft does not exist or that the position is incorrect, removing the icon.” (See at least Horvath col. 6 ll. 6-44, which disclose that “the target icon is typically removed from the display when a target signal is lost.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by Subramanian in combination with Shabtai and Wolford by removing the icon if the target signal is “Changing the target icon alerts the flight crew to changes in data integrity,” and “For safe flight, pilots need information about the flight path and the environment in which his or her own ship is flying.” (See at least Horvath col. 1 ll. 22-32 and col. 5 l. 41-col. 6 l. 3.)
Regarding claim 6:
Subramanian in combination with Shabtai and Wolford discloses the “method of claim 1,” and Shabtai further discloses “wherein each icon of the plurality of icons has a corresponding characteristic selected based on a corresponding determination of whether a corresponding position corresponds to a corresponding flight path.” (See at least Shabtai ¶¶ 2, 107, 109, and FIG. 10, which disclose displaying icons, where “the color of the icon indicates the anomaly level,” and where anomalies are defined as “deviations from the legitimate flight path.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by Subramanian in combination with Wolford by displaying with icons with characteristics corresponding to whether each aircraft deviates from its flight path as taught by Shabtai, because this allows the system to provide a “visualization of the analysis of ADS-B messages for a selected flight to easily convey information such as the anomaly level,” which helps with the “detection of spoofed or manipulated ADS-B messages sent by an attacker or compromised airplane.” (See at least Shabtai ¶¶ 2 and 109.)
Further, Wolford discloses “wherein an aircraft cockpit of a second aircraft comprises the display device.” (See at least Wolford col. 9 ll. 41-60 and FIGS. 1A-1B, which disclose that an “air control station 170 includes… at least one display 174.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by 
Subramanian in combination with Shabtai and Wolford does not specifically disclose “wherein the display device displays a plurality of icons corresponding to a plurality of flights in an airspace around the second aircraft.” However, Horvath does teach this limitation. (See at least Horvath col. 3 ll. 33-44, which disclose that “High-integrity targets are depicted on the cockpit display using a certain icon, while low-integrity targets are depicted using a different icon,” where “A target in this context is defined as traffic that is nearby the ownship and may be of interest to the user.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by Subramanian in combination with Shabtai and Wolford by displaying icons corresponding to the traffic in the vicinity of the aircraft as taught by Horvath, because Horvath discloses that “For safe flight, pilots need information about the flight path and the environment in which his or her own ship is flying.” (See at least Horvath col. 1 ll. 22-32.)
Regarding claim 15:
Subramanian in combination with Shabtai and Wolford discloses the “apparatus of claim 14,” and Shabtai further discloses “a determination that the position fails to correspond to the flight path or that the flight plan data is not stored in the tamper-resistant distributed public ledger.” (See at least Shabtai ¶ 2, which discloses a method in which “aircraft can autonomously evaluate received ADS-B messages and identify deviations from the legitimate flight path (i.e., anomalies).”)
“deviations from the legitimate flight path (i.e., anomalies)” as taught by Shabtai, because these anomalies could be representative of “spoofed or manipulated ADS-B messages sent by an attacker or compromised airplane.” (See at least Shabtai ¶ 2.)
Subramanian in combination with Shabtai and Wolford does not specifically disclose “a transmitter configured to, conditioned on a determination that the position fails to correspond to the flight path or that the flight plan data is not stored in the tamper-resistant distributed public ledger, transmit a message to a flight management system to confirm the position of the aircraft.” However, Horvath does teach this limitation. (See at least Horvath col. 2 ll. 42-49 and col. 5 l. 51-col. 6 l. 3, which disclose that “when target integrity degrades, an audible alert such as ‘Target Degrade’ may be sounded to alert the user (in addition to and associated with the change in the shape of the target icon from a chevron to a bullet). Similarly, in a related aspect of the invention, a change of target icon may also be accompanied by a text message on the screen. For example, when target integrity degrades, a text message such as ‘Target Degrade’ or ‘TGT Degrade’ may be displayed to alert the user,” where the “integrity includes both an accuracy aspect and a timeliness aspect.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by Subramanian in combination with Shabtai and Wolford by sending an alert message when there is a loss of accuracy when tracking the aircraft position as taught by Horvath, because Horvath discloses that “Data signal quality can improve or degrade due to satellite positions, sensor positioning, or sporadic signal reception. In some instances, the integrity of the ownship's position data may degrade, thereby affecting the ability of onboard applications to accurately monitor the traffic situation. Thus, there is a need to raise the awareness of pilots and other users of air traffic monitoring data to the integrity of the data supporting a target being displayed. There is a related need to raise the awareness of pilots to changes in data integrity.” (See at least Horvath col. 2 ll. 12-24.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662               

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662